Name: Council Regulation (EEC) No 1742/81 of 24 June 1981 on the conclusion of the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 81 Official Journal of the European Communities No L 174/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1742/81 of 24 June 1981 on the conclusion of the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community Community and the Republic of Cyprus consequent on the accession of the Hellenic Republic to the Community is hereby approved on behalf of the Community . The text of the Protocol is annexed to this Regulation . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the opinion of the European Parliament (*), Whereas it is necessary to approve the Protocol to the Agreement establishing an Association between the European Economic Community and the Republic of Cyprus ( 2 ), signed in Brussels on 19 December 1972 , to take account of the accession of the Hellenic Republic to the Community, Article 2 The President of the Council shall give the notification provided for in Article 13 of the Protocol (3 ). HAS ADOPTED THIS REGULATION: Article 1 Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Protocol to the Agreement establishing an Association between the European Economic This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 June 1981 . For the Council The President G. M. V. van AARDENNE ( 1 ) Opinion delivered on 19 June 1981 ( not yet published in the Official Journal ). (2 ) OJ No L 133 , 21 . 5 . 1973 , p. 1 . (3 ) The date of entry in force of the Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council .